*1343ORDER
STUART, Chief Judge.
The parties hereto having entered into a Stipulation voluntarily dismissing the complaint herein without prejudice pursuant to Rule 41(a), Fed.R.Civ.P., and suggesting that the Court’s Memorandum Opinion and Order of April 27, 1979, D.C., 471 F.Supp. 1199, be vacated in certain respects as stated in said Stipulation; and The Court having reviewed and approved said Stipulation;
IT IS HEREBY ORDERED:
1. That the Court’s Memorandum Opinion and Order of April 27, 1979, D.C., 471 F.Supp. 1199, be and the same is hereby vacated insofar as it relates to the allegations of Count I of the Complaint herein regarding implementation of Section 902 of the Food and Agriculture Act of 1977, P.L. 95-113, 91 Stat. 913, 949 (1977), or the sale or marketing of the 1977 and 1978 crops of sugar beets and sugar cane; and
2. That this action be and the same is hereby dismissed without prejudice in accord with the terms of said Stipulation.